                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 JAMES EDWARD SANDERS,                           )
                                                 )
        Petitioner,                              )        Case No. 6:19-cv-00153-GFVT
                                                 )
 v.                                              )
                                                 )
 J. RAY ORMOND, Warden,                          )        MEMORANDUM OPINION
                                                 )                &
        Respondent.                              )              ORDER
                                                 )

                                       *** *** *** ***

       Federal inmate James Sanders, proceeding pro se, seeks habeas relief pursuant to 28

U.S.C. § 2241. Specifically, Sanders contends that the United States Supreme Court’s ruling in

Dean v. United States, 137 S. Ct. 1170 (2017), combined with the Sixth Circuit Court of

Appeal’s decision in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), entitles him to resentencing.

For the reasons that follow, Sanders’s habeas petition is DENIED.

                                                 I

       In August 2005, Sanders pled guilty to three counts of conviction: (1) possession with

intent to distribute fifty grams or more of a mixture of methamphetamine and aiding and abetting

in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; (2) possession of a firearm during and in

relation to a drug trafficking crime and aiding and abetting in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 2; and (3) being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1). See United States v. Sanders, Case No. 1:04-cr-25-GNS (W.D. Ky. 2005), R. 63

therein. Thereafter, the sentencing court sentenced Sanders to a term of 188 months’
imprisonment on the drug offense, followed by a consecutive mandatory sentence of 60 months

on the gun offenses, for a total term of imprisonment of 248 months. Id. Sanders did not appeal.

       Sanders did file a § 2255 motion to vacate his sentence, which the sentencing court

denied because Sanders’s claims with either meritless or barred by the waiver in his plea

agreement. See id. at R. 112 therein. Sanders then petitioned the Sixth Circuit Court of Appeals

for leave to file a second or successive § 2255 motion based on Johnson v. United States, 135 S.

Ct. 2551 (2015). However, the Sixth Circuit denied those requests. See In re: James Edward

Sanders, Nos. 16-5954/6323 (6th Cir. 2016). Sanders now seeks relief in this Court by way of

the instant 28 U.S.C. § 2241 petition, which is before the Court for a preliminary screening

pursuant to 28 U.S.C. § 2243. [See R. 1.]

       A § 2241 petition will be denied upon a district court’s initial screening “if it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.”

Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts (applicable to

§ 2241 petitions pursuant to Rule 1(b)). The Court evaluates Sanders’s petition under a more

lenient standard because he is proceeding without an attorney, and the Court, at this stage of the

proceedings, accepts his factual allegations as true and construes all legal claims in his favor.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555-56 (2007).

                                                  II

       After reviewing Sanders’s petition, the Court finds Sanders is not entitled to relief under

28 U.S.C. § 2241 despite the leniency afforded to pro se petitioners. In his petition, Sanders

describes his claim as follows: “Whether, in light of Dean v. United States, 137 S. Ct. 1170

(2017), Sanders must be resentenced to a five-year sentence under section 924(c) and one-day



                                                  2
sentence for the predicate crime.” [R. 1-1 at 2.] Sanders goes on to assert that both Hill v.

Masters, 836 F.3d 591 (6th Cir. 2016), and the savings clause set forth in 28 U.S.C. § 2255(e)

apply to his claim. [Id. at 7-8.] But Sanders is mistaken about how Dean, Hill, and the § 2255

savings clause operate.

       Although a federal prisoner may challenge the legality of his sentence on direct appeal

and through a timely § 2255 motion to vacate, he generally may not do so in a § 2241 petition.

See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the distinction

between a § 2255 motion and a § 2241 habeas petition). After all, a § 2241 petition is typically

only a vehicle for challenges to actions taken by prison officials that affect the way a prisoner’s

sentence is being carried out, such as computing sentence credits or determining parole

eligibility. See Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). An exception to this

general rule exists when a prisoner’s remedy under § 2255 is inadequate or ineffective, and

where the prisoner can demonstrate that an intervening change in statutory law establishes his

actual innocence. See Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).

       In Hill v. Masters, the Sixth Circuit held that a petitioner can use § 2241 to challenge his

sentence if he can show: “(1) a case of statutory interpretation, (2) that is retroactive and could

not have been invoked in the initial § 2255 motion, and (3) that the misapplied sentence presents

an error sufficiently grave to be deemed a miscarriage of justice or a fundamental defect.” 836

F.3d at 595. Sanders contends that Dean v. United States constitutes such a retroactive case of

statutory interpretation and, thus, that his challenge falls within Hill’s framework. But the Sixth

Circuit has already clarified otherwise.

       In Dean, the Supreme Court held that 18 U.S.C. § 924(c) does not restrict a sentencing

court from considering a mandatory minimum sentence imposed under that statute when



                                                  3
determining sentences for the predicate convictions that do not have mandatory minimums. See

137 S. Ct. at 1176-77. Sanders suggests that he should be resentenced based on the sentencing

court’s discretion, as recognized in Dean, to consider his mandatory minimum and consecutive

sentences when determining the total length of his sentence. Unfortunately for Sanders, the

Sixth Circuit held last year that this argument, based on Dean, “does not involve a ‘misapplied

sentence’ as discussed in Hill.” See Bennett v. Terris, Case No. 17-2308, 2018 WL 5749202, at

*2 (6th Cir. July 13, 2018). Describing the Bennett petitioner’s attempted § 2241 challenge, the

Sixth Circuit explained:

       In Hill, the focus was a sentence that had been enhanced by the petitioner’s
       career-offender status based on a conviction that he argued no longer qualified as
       a “crime of violence” under the Sentencing Guidelines. Here, Bennett does not
       argue that application of Dean would eliminate any of his § 924(c) convictions …
       He is, at best, arguing that the district court might, with the benefit of Dean,
       exercise its discretion to formulate a sentence on the non-mandatory predicate
       convictions in a different way than it actually did.

Id. The Sixth Circuit went on to explain that, accordingly, Bennett could not show a “misapplied

sentence” that “presents an error sufficiently grave to be deemed a miscarriage of justice or a

fundamental defect.” Id. (quoting Hill, 836 F.3d at 591, 595).

       Sanders’s challenge mirrors Bennett’s and thus falls outside of the relief Hill

contemplates. Like the Bennett petitioner, Sanders does not argue that he is actually innocent of

any of his offenses of conviction, nor does he claim the Supreme Court’s Dean decision

eliminates any of his convictions. [See R. 1-1.] Sanders argues only that, in theory, the trial

court could have made a different decision about the length of his sentence for the drug crime.

For all of the reasons articulated above, this theory does not provide Sanders relief. See Bennett,

2018 WL 5749202, at *2; see also Habeck v. United States, 741 F. App’x 953 (4th Cir. 2018)

(explaining Dean has not been held to apply retroactively to cases on collateral review); In re



                                                 4
Dockery, 869 F.3d 356, 356 (5th Cir. 2017) (same). Sanders does not fall within § 2255(e)’s

savings clause, and his claim is unavailing in this § 2241 petition.

                                                 III

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1. Sanders’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

DENIED;

       2. This matter is DISMISSED and STRICKEN from the Court’s active docket; and

       3. Judgment shall be entered contemporaneously herewith.

       This the 28th day of June, 2019.




                                                 5
